Vu l'arrêté du ministre de l'industrie et de l'énergie
du 12 décembre 2003, portant extension d'une année
de la période de validité du permis de prospection
« Chorbane »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 22 novembre
2006, portant extension de trois ans de la période de
validité du permis de prospection « Chorbane »,

Vu l'arrêté du ministre de l'industrie et de la
technologie du 3 mars 2010, portant institution d'un
permis de recherche d'hydrocarbures dit permis
« Chorbane »,

Vu la lettre en date du 5 décembre 2006, relative à
l'acquisition de la société «Anshutz Overseas
Corporation » par la société « Grove Energy (Tunisia)
Corporation »,

Vu la lettre en date du 19 avril 2007, portant
changement de dénomination de la société « Grove
Energy (Tunisia) Corporation » en «Grove Energy
(Tunisia) Limited »,

Vu l'accord de transfert signé le 21 mai 2008, par
lequel la société « Grove Energy (Tunisia) Limited » a
notifié la cession de la totalité de ses intérêts dans le
permis « Chorbane » au profit des sociétés « Alpine
Oil& Gas Pty Ltd » et « Kairiki Energy Ltd »,

Vu la lettre en date du 24 novembre 2008, par
laquelle la société « Kairiki Energy Ltd » a notifié son
retrait du permis « Chorbane »,

Vu la demande déposée le 13 février 2010, à la
direction générale de l'énergie, par laquelle la société
«Alpine Oil& Gas Pty Ltd» et l'Entreprise
Tunisienne d'Activités Pétrolières, ont sollicité
conformément ont sollicité conformément à l'article
30 du code des hydrocarbures, une extension d'une
année de la validité de la période initiale du permis de
recherche d'hydrocarbures dit permis « Chorbane »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 15 février
2010,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée, une extension d'une
année de la durée de validité de la période initiale du
permis de recherche d'hydrocarbures dit permis
« Chorbane ».

Suite à cette extension, ladite période arrivera à
échéance le 12 juillet 2011.

Art. 2 - Le permis, objet dudit arrêté, demeure régi
par la loi n° 99-93 du 17 août 1999, telle que modifiée
et complétée par la loi n° 2002-23 du 14 février 2002,
la loi n° 2004-61 du 27 juillet 2004 et la loi n° 2008-
15 du 18 février 2008, ainsi que par l'ensemble des
textes législatifs et réglementaires susvisés.

Tunis, le 29 juin 2010.

Le ministre de l'industrie
et de la technologie
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de la
technologie du 29 juin 2010, portant
extension de la durée de validité de la période
initiale du permis de recherche
d'hydrocarbures dit permis « Borj El Khadra
Sud ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi
n° 2004-61 du 27 juillet 2004 et la loi n° 2008-15 du
18 février 2008,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2005-2878 du 18 octobre 2005,
portant approbation de la convention relative au
permis de recherche d'hydrocarbures dit permis « Borj
El Khadra Sud » et ses annexes,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 25 octobre
2005, portant institution d'un permis de recherche
d'hydrocarbures dit permis « Borj El Khadra Sud »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 11 juillet 2007,
portant cession totale d'intérêts dans le permis « Borj
El Khadra Sud »,

N°54 Journal Officiel de la République Tunisienne — 6 juillet 2010

Page 1869
Vu la demande déposée le 8 février 2010, à la
direction générale de l'énergie, par laquelle la société
« Voyageur Oil and Gas Corporation » et l'Entreprise
Tunisienne d'Activités Pétrolières ont sollicité
conformément à l'article 30 du code des
hydrocarbures, une extension de deux ans de la
validité de la période initiale du permis de recherche
d'hydrocarbures dit permis « Borj El Khadra Sud »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 15 février
2010,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée, une extension de
deux ans de la durée de validité de la période initiale
du permis de recherche d'hydrocarbures dit permis
« Borj El Khadra Sud ».

Suite à cette extension, ladite période arrivera à
échéance le 3 novembre 2012.

Art. 2 - Le permis, objet du présent arrêté, demeure
régi par la loi n° 99-93 du 17 août 1999, telle que
modifiée et complétée par la loi n° 2002-23 du 14
février 2002, la loi n° 2004-61 du 27 juillet 2004 et la
loi n° 2008-15 du 18 février 2008, ainsi que par
l'ensemble des textes législatifs et réglementaires
susvisés.

Tunis, le 29 juin 2010.

Le ministre de l'industrie
et de la technologie
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de la
technologie du 29 juin 2010, portant
extension de la durée de validité de la période
initiale du permis de recherche
d'hydrocarbures dit permis « Bazma ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété

Vu le décret n° 713-2000 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2006-1466 du 30 mai 2006, portant
approbation de la convention relative au permis de
recherche d'hydrocarbures dit permis « Bazma » et ses
annexes,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 19 juillet 2006,
portant institution d'un permis de recherche
d'hydrocarbures dit permis « Bazma »,

Vu la demande déposée le 20 octobre 2009, à la
direction générale de l'énergie, par laquelle la société
«Rigo Oil Company Limited» et l'Entreprise
Tunisienne d'Activités Pétrolières ont sollicité
conformément à l'article 30 du code des
hydrocarbures, une extension d'une année de la
validité de la période initiale du permis de recherche
d'hydrocarbures dit permis « Bazma »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 15 février
2010,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée, une extension d'une
année de la durée de validité de la période initiale du
permis de recherche d'hydrocarbures dit permis
« Bazma ».

Suite à cette extension, ladite période arrivera à
échéance le 27 juillet 2011.

Art. 2 - Le permis, objet dudit arrêté, demeure régi
par la loi n° 99-93 du 17 août 1999, telle que modifiée
et complétée par la loi n° 2002-23 du 14 février 2002,
la loi n° 2004-61 du 27 juillet 2004 et la loi n° 2008-
15 du 18 février 2008, ainsi que par l'ensemble des
textes législatifs et réglementaires susvisés.

Tunis, le 29 juin 2010.

Le ministre de l'industrie
et de la technologie

. " É Afif Chelbi
par la loi n° 2002-23 du 14 février 2002, la loi Vu

n° 2004-61 du 27 juillet 2004 et la loi n° 2008-15 du Le Premier ministre

18 février 2008, Mohamed Ghannouchi

Page 1870 Journal Officiel de la République Tunisienne — 6 juillet 2010 N° 54
